The decision of this court handed down *941on January 9, 1939 [255 App. Div. 667], is hereby amended to read as follows: Judgment reversed on the law and the facts, with one bill of costs to appellants-respondents Presley, Diefendorf, Lord, Band and Van Alstyne, and complaint dismissed, with costs. Findings of fact and conclusions of law reversed. Respondent-appellant’s appeal from that part of the judgment which limited the amount of recovery by defendant National Investors Corporation against appellantsrespo'ndents Presley, Diefendorf, Lord, Rand and Van Alstyne to the sum of $149,745.74 dismissed. The appeals from the order fixing and alloxring counsel fee and disbursements and from the decision are dismissed. Opinion by Close, J. Lazansky, P. J., and Adel, J., concur; Johnston, J., concurs as to the dismissal of the respondent-appellant’s appeal from that part of the judgment which limited the amount of the recovery by defendant National Investors Corporation, but dissents and irrites for reversal of the judgment and dismissal of the complaint except as to appellant-respondent Presley, as to whom he dissents and votes to affirm; and also dissents as to the dismissal of the appeal from the order fixing and alloxving counsel fee and disbursements, and votes to affirm said order. Cars-well, J., concurs xrith Johnston,'!. [Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.]